DETAILED ACTION
This final action is in response to the amendment filed on 27 October 2020.
Status of Claims
Claims 1-4, 6-13, and 15-20 are pending.
Claims 1, 4, 6-13, and 15-20 were amended.
Claims 4 and 14 were cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 1, 4, 7, 8, 10, 11, 13, 14, 17, and 20 were previously objected to because of informalities. Applicant has successfully addressed these issues in the amendment filed on 27 October 2020. Accordingly, the objections to the claims have been withdrawn.
Claim 3 is objected to because of the following informalities:  the phrase “the sensor device” should read “the at least one sensor device.”  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: the phrase “a first deformation area” should read “the first deformation area” and the phrase “a second deformation area” should read “the second deformation area.”
Claim Rejections - 35 USC § 112
Claims 1-12, 15, 16, and 18-20 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 27 October 2020. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-10, 12, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Budzynski et al. (US 20030029210), herein referred to as Budzynski, in view of Belmond et al. (US 7589431), herein referred to as Belmond.
Regarding claim 1, Budzynski discloses an exterior door handle (fig 8) for a vehicle comprising: a door handle body (10) with a wall (26), wherein the door handle body is configured such that an activation action (19, 20) is performable by a user at the door handle body in at least one deformation area (at 19, 20; see at least paragraphs 0057 & 0058), at least one activation means (27) which is arranged in the at least one deformation area, at least one sensor device (12) arranged within the door handle body for a measurement at the at least one activation means (see at least paragraphs 0042-0043), wherein the door handle body is at least configured elastically deformable in the at least one deformation area (see at least paragraph 0006) and the at least one sensor device for the detection of the activation action is arranged spaced apart to the at least one activation means such that deformation of the door handle body is detectable by the measurement (see fig 8 and paragraph 0073); and wherein at least a first deformation 

Budzynski teaches that various embodiments can be combined such that different sensor elements (i.e., the different sensors that have been taught across the various embodiments, including piezoelements, strain gauges, capacitive sensors, inductive sensors, etc.) can be assigned and integrated into the door handle (see paragraph 0082). Additionally, Budzynski explicitly teaches that pressure sensors and proximity sensors can be interchangeable (see paragraph 0080) and provides motivation for why one type of sensor might be desirable over another (see paragraphs 0076-0079). However, Budzynski does not explicitly disclose wherein the at least one sensor device of the embodiment shown in Figure 8 comprises an inductive sensor and is arranged within the door handle body for an inductivity measurement; wherein the first and second activation means of the embodiment shown in Figure 8 are inductive activation means; or wherein deformation of the door handle body is detectable by the inductivity measurement. 

Belmond, however, discloses that it is known in the art that a variety of different types of sensors can be used interchangeably, including proximity sensors such as inductive sensors and deformation sensors such as piezoelectric sensors (col 3, line 59 - col 4, line 1). Therefore, because these two sensors were art-recognized equivalents before the effective filing date of 
Regarding claim 2, Budzynski (in view of Belmond) discloses the exterior door handle according to claim 1, wherein the exterior door handle is configured as a fixed exterior door handle (see Budzynski paragraph 0039).
Regarding claim 4, Budzynski (in view of Belmond) discloses the exterior door handle according to claim 1, wherein the at least one inductive activation means is configured at least as an electrically conducting film or an electrically conducting coating or at least one electrically conducting element, or at least elastically deformable (see Budzynski fig 8; each 27 is elastically deformable at least due to the portion of the door handle wall from which it projects) or completely galvanically separated.
Regarding claim 6, Budzynski (in view of Belmond) discloses the exterior door handle according to claim 1, wherein a first sensor device of the at least one sensor device and a second sensor device of the at least one sensor device are provided within the door handle body (see Budzynski paragraph 0062).
Regarding claim 7, Budzynski (in view of Belmond) discloses the exterior door handle according to claim 1, wherein the wall in the at least one deformation area of the door handle body comprises a structural adjustment (i.e., an adjustment which allows for deformation in “an especially sensitive area”; see at least Budzynksi paragraph 0010), wherein at least the wall or 
Regarding claim 8, Budzynski (in view of Belmond) discloses the exterior door handle according to claim 7, wherein the structural adjustment is configured at an outer side of the door handle body (see at least Budzynski paragraphs 0010, 0012, and 0058).
Regarding claim 9, Budzynski (in view of Belmond) discloses the exterior door handle according to claim 1, but does not explicitly disclose wherein an average wall thickness of the wall outside the deformation area is at least 50 % greater than in the deformation area. However, Budzynski does disclose the average wall thickness of the wall in the deformation area (see portion of 10 surrounding 25 in fig 8) being significantly thinner than the wall thickness of the wall outside the deformation area (see portion of 10 in the area of each 24 in fig 8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the average wall thickness of the wall outside the deformation area at least 50% greater than in the deformation area in order to provide means for securely attaching the door handle body to the vehicle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding claim 10, Budzynski (in view of Belmond) discloses the exterior door handle according to claim 1, but does not explicitly disclose wherein a distance between the at least one sensor device and the at least one inductive activation means surveyed by the at least one sensor device is in the area of 1 mm to 5 mm. However, Budzynski discloses that the deformation of the door handle can be as large as 1 mm (see paragraph 0011); therefore, it follows that the sensor device would be spaced at least that far from the activation means in order to prevent the 
Regarding claim 12, Budzynski (in view of Belmond) discloses the exterior door handle according to claim 1, wherein a sensoric element is provided within the door handle body (Budzynski 17; see fig 3 & paragraph 0040 and paragraph 0082 in which it is explicitly taught that the various embodiments can be combined).
Regarding claim 18, Budzynski (in view of Belmond) discloses the exterior door handle according to claim 6, wherein the first sensor device is configured for the inductivity measurement at a first deformation area of the at least one deformation area and the second sensor device for the inductivity measurement at a second deformation area of the at least one deformation area (see Budzynski fig 8 and paragraph 0062; see also the rejection of claims 1 and 6 above).
Regarding claim 19, Budzynski (in view of Belmond) discloses the exterior door handle according to claim 9, wherein a structural adjustment is in the area of 1 mm to 2 mm (see Budzynski paragraphs 0010 & 0011 and note that it has been held that when a claimed range overlaps a range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05). 
Regarding claims 13, 15-17 and 20, Budzynski (in view of Belmond) does not explicitly disclose a method for a detection of an activation action at an exterior door handle of a vehicle as claimed. However, Budzynski (in view of Belmond) discloses (per rejection of claims 1-4, 6-12, 18, and 19 above) an exterior door handle having the claimed structure and functionality of the exterior . 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Budzynski et al. (US 20030029210), herein referred to as Budzynski, in view of Belmond et al. (US 7589431), herein referred to as Belmond, and in further view of Kim et al. (KR 20150075652), herein referred to as Kim.
Regarding claim 3, Budzynski (in view of Belmond) discloses the exterior door handle according to claim 1, wherein the sensor device can be any number of sensor types (see at least paragraphs 0075 and 0082), but does not explicitly disclose wherein the sensor device comprises a LDC-sensor. 

Kim, however, discloses that it is known to use an LDC sensor in a vehicle (see machine translation of abstract). The purpose for including the LDC sensor is to provide means for detecting a condition of the vehicle (see machine translation of abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention .  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Budzynski et al. (US 20030029210), herein referred to as Budzynski, in view of Belmond et al. (US 7589431), herein referred to as Belmond, and in further view of De Wind et al. (US 8801245), herein referred to as De Wind.
Regarding claim 11, Budzynski (in view of Belmond) discloses the exterior door handle according to claim 1, but does not disclose wherein an area between the sensor device and the activation means and particularly an inner space of the door handle body is at least partially filled with a filling element. 

De Wind, however, discloses that it is known in the art for an area of a vehicle door handle (fig 5) housing an electronic component (130) to be at least partially filled with a filling element (131). The purpose for including the filling element is to retain the electronic component within the door handle (column 7, lines 26-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle door handle disclosed by Budzynski with the filling element as taught by De Wind in order to retain the sensor device and the activation means within the door handle. 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        January 29, 2021